283 S.W.3d 810 (2009)
Jer Orlando FORD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69078.
Missouri Court of Appeals, Western District.
March 31, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Laura G. Martin, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Jonathan H. Hale, Esq., Jefferson City, MO, for respondent.
Before DIV II: LISA WHITE HARDWICK, Presiding Judge, HAROLD L. LOWENSTEIN and VICTOR HOWARD, Judges.

ORDER
PER CURIAM.
Jer Orlando Ford appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief, following an evidentiary hearing. For reasons explained in a Memorandum provided to the *811 parties, we find no error and affirm the judgment. Rule 84.16(b).